Citation Nr: 0638087	
Decision Date: 12/07/06    Archive Date: 12/19/06	

DOCKET NO.  05-14 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral 
chondromalacia. 

2.  Entitlement to service connection for a bilateral ankle 
disorder. 

3.  Entitlement to service connection for bilateral flat 
foot. 

4.  Entitlement to service connection for an impulse control 
disorder, claimed as anxiety and mental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
VARO in Cheyenne, Wyoming, that denied entitlement to the 
benefits sought.  

At the March 2006 video conference hearing before the 
undersigned, the veteran withdrew the issue of his 
entitlement to service connection for a chronic left shoulder 
disability.  

For reasons which will be set forth in a remand at the end of 
the decision below, the question of the veteran's entitlement 
to service connection for a bilateral flat disorder is being 
deferred pending additional development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained by the 
RO to the extent possible.

2.  Any current chondromalacia of the knees is not related to 
active service.  

3.  Ankle sprains for which the veteran was seen on periodic 
occasions in service were acute and transitory in nature and 
resolved without residual disability.

4.  A chronic bilateral ankle disorder was first documented 
many years following service discharge and there is no 
competent opinion of record suggesting a causal relationship 
between any current bilateral ankle disorder and the 
veteran's active service.

5.  The veteran's impulse control disorder, claimed as 
anxiety and a mental disorder, is not shown to be causally 
related to his active service.


CONCLUSIONS OF LAW

1.  Chondromalacia of the knees was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  A chronic bilateral ankle disorder was not incurred in 
nor aggravated by active service, nor may arthritis of the 
ankles be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

3.  A chronic acquired psychiatric disability, to include 
impulse control disorder, was not incurred in nor aggravated 
by active service, and a delusional disorder may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters--Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must indicate that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The record shows the veteran was provided with VCAA notice by 
communications dated in January 2004 and February 2004.  He 
was told in each communication that it was his responsibility 
to make sure VA received all requested records that were not 
in the possession of a particular Department or agency.  He 
was further informed exactly what the evidence had to show to 
establish entitlement to the benefits sought.  He was further 
informed how VA would help him obtain evidence for his 
claims.  It is the Board's conclusion that the veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the veteran has been satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence includes service medical records, private 
treatment records, and VA medical records.  The veteran 
claimed that he received treatment at a private facility in 
Sacramento, California for a left knee disability in 1998 and 
1999.  VA attempted to obtain the reported records, but a 
July 2005 communication from the Sutter Medical Center, 
Sacramento, California, indicated that a search of their 
files reflected the veteran had not been treated at the 
hospital.  The evidence also shows the veteran had the 
opportunity to provide testimony on his own behalf at a video 
conference hearing before the undersigned in March 2006.  A 
transcript of the hearing proceedings has been reviewed and 
is of record.

While the RO failed to provide notice of the types of 
evidence necessary to establish a disability rating or 
effective date for the claims for the disabilities on appeal 
prior to the denial of the claims, such failure is harmless 
because the preponderance of the evidence is against the 
service connection claims for a psychiatric disorder, 
chondromalacia of the knees, and a bilateral ankle disorder.  
Any questions as to the appropriate disability rating or 
effective date to be assigned are therefore moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duties to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Shedden v. Principi, 381 F. 3d 1163, 
1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, service connection for arthritis or any type of 
psychosis is presumed if manifested to a compensable degree 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  VA 
considers schizophrenia, as well as delusional, psychotic, 
and schizo-affective disorders, types of psychotic disorders.  
See 38 C.F.R. § 4.130, the subtitle to Diagnostic Codes 9201-
9211, which reads "schizophrenia and other psychotic 
disorders."  

Service Connection for Chondromalacia of the Knees

A review of the service medical records feels that on one 
occasion in September 1977, the veteran was seen for a 
complaint of pain involving the left knee.  No elaboration 
was provided.  Examination was negative. 

The initial post service evidence of chondromalacia of the 
knees, or any knee problem for that matter, is the report of 
a VA outpatient visit in April 1999 when complaints included 
left posterior knee pain.  The veteran denied any trauma.  He 
stated he had had similar symptoms years earlier and he 
indicated the swelling was aspirated.  An impression was made 
of Baker's cyst on the left knee.

Additional pertinent medical evidence includes a February 
2003 statement from a private physician who indicated that he 
saw the veteran in January 2003.  The veteran reported left 
knee discomfort following a basketball injury.  He stated he 
underwent arthroscopic surgery of the left knee in 2001.  He 
added that he had also had right knee pain over the posterior 
aspect of the knee.  Examination findings were recorded and a 
pertinent impression was made of mild chondromalacia of the 
knees.  No opinion was expressed as to the etiology of the 
chondromalacia.

The Board notes that a significant lapse in time between 
service and post service medical treatment may be considered 
as part of the analysis of a service connection claim and 
weighs against the claim.  Maxson v. Gober, 230 F. 3d 1330 
(Fed. Cir. 2000).

The Board does not deny that the veteran has chondromalacia 
of the knees.  However, none of his post service examiners 
have related any current chondromalacia to his active service 
many years ago.

The Board is aware of the veteran's testimony indicating his 
belief that he has chondromalacia that is etiologically 
related to his service.  He is certainly competent to report 
on symptoms.  However, as a lay person without medical 
training and expertise, he is not considered competent to 
render a probative opinion as to etiology.  Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Thus, the 
Board cannot assign any probative value to the veteran's 
opinions as to causation.  

In the absence of competent evidence of a link between any 
current chondromalacia of the knees and the veteran's active 
service, the weight of the evidence is against the claim.  
Reasonable doubt does not arise, and the claim is therefore 
denied.  38 U.S.C.A. § 5107(b).  

Service Connection for a Chronic Bilateral Ankle Disorder

A review of the service medical records reveals that the 
veteran was seen on three separate occasions in service for 
right ankle sprains.  There was no reference to treatment or 
evaluation for problems with the left ankle in the service 
medical records.  There is a complete lack of documentation 
with regard to the presence of a chronic ankle disorder for 
years following service discharge.  Similar to the claim for 
service connection for chondromalacia discussed above in 
essence, the evidence of a nexus between any current ankle 
disability and the veteran's military service is limited to 
the veteran's own statements.  This is not competent evidence 
of a nexus because lay persons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran's contentions are simply outweighed by the negative 
post service medical evidence.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom Maxson v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints); See also Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002) (negative evidence 
could be considered in weighing the evidence).  There is no 
competent medical opinion linking any current ankle disorder 
to service, and the veteran has not indicated that there was 
any such evidence to obtain.  Accordingly, the Board 
concludes that the weight of the evidence is against the 
claim.

Service Connection for a Chronic Acquired 
Psychiatric Disorder, to Include Impulse Control Disorder

A review of the service medical records shows that the 
veteran was seen on one occasion in February 1980 for 
complaints of numbness, dizziness, and headaches of one-day 
duration.  He was given an impression of questionable 
hyperventilation versus anxiety.  The remainder of the 
service medical records is without reference to complaints or 
findings indicative of the presence of an acquired 
psychiatric disorder.  There is no medical evidence of the 
presence of a chronic acquired psychiatric disorder for years 
following service discharge.  The medical evidence includes 
the report of a VA outpatient visit in August 2000.  The 
veteran gave a tangential history of riding freight trains 
for 13 years and having been in a VA medical facility in 
Dublin, Georgia, for seven months in 1998.  He reported he 
had been in Sacramento, California, for the past two years.  
He referred to a domestic problem with family members.  When 
the social worker asked about getting mental health services, 
the veteran said "that was what he wanted."  Notation was 
made of the presence of features of an antisocial personality 
disorder. 

At the time of June 2002 visit to a VA mental health facility 
in Arizona, he denied any substance abuse for the past six 
years.  He stated he had gone through treatment plans many 
years ago, but claimed that drugs were not his problem.  He 
stated his problem was co-dependency.  He denied any 
psychiatric history, but admitted to some mild depression.  
He reported increased irritability and anger over the past 
year.  

Diagnoses since 2002 have included impulse control disorder, 
generalized anxiety disorder, personality disorder with 
antisocial traits, history of alcohol dependence, history of 
multiple, co-dependency, and delusional disorder.  There is 
no medical opinion of record indicating a nexus between any 
current psychiatric problems, including an impulse control 
disorder, and the veteran's active service.  In essence, the 
evidence of a nexus between current psychiatric difficulties 
and the veteran's military service is limited to the 
veteran's own statements.  As noted above, this is not 
competent evidence since lay persons such as the veteran are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the weight 
of the evidence is against the claim.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder, to include an impulse control disorder, is denied.  

Service connection for chondromalacia of the knees is denied.

Service connection for a bilateral chronic ankle disorder is 
denied.



REMAND

A review of the medical evidence with regard to this issue 
reveals that at the time of enlistment examination in March 
1977, the veteran denied ever having had or having foot 
trouble.  Clinical examination at that time revealed normal 
feet.  However, at the time of an outpatient visit in 
November 1979, the veteran was referred to the podiatry 
clinic with a notation of "pes planus, arch support."  An 
evaluation was requested.  However, there is no documentation 
of record that any such evaluation ever took place.

There is a lack of continuity with regard to the flat feet in 
the years following service.  However, at the time of a March 
2004 VA outpatient visit, the veteran was given an impression 
of "semi-flexible" pes planus deformity causing foot pain.  
He stated that his feet had been flat all his life, even 
during service.  

The United States Court of Appeals for the Federal Circuit 
has held that 38 U.S.C.A. §§ 1110 and 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service applies, except as to disorders noted 
at that time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  The Court 
held that "it may be overcome only where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service."  Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004); See VAOGCPREC3-2003 (July 16, 
2003).  It is difficult to tell from the evidence of record 
whether this is the case or not.

In view of the foregoing, the Board believes that further 
development with regard to this issue is in order and the 
case is REMANDED for the following:

1.  The veteran should be accorded an 
examination by a physician knowledgeable 
in orthopedics for the purpose of 
determining the nature, etiology, and 
severity of any current bilateral pes 
planus.  It is imperative that the 
examiner review the evidence in the 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner should 
determine whether there is any evidence 
that the veteran's pes planus either 
developed or underwent an increase in 
severity due to service.  If the examiner 
determines that the pes planus underwent 
an increase in severity in service, he or 
she should give an opinion as to whether 
it is at least as likely as not (a 50/50 
chance or more) that the increase was 
beyond the natural progression of the 
disease.  The examiner must be asked to 
provide as complete a rationale as 
possible for any medical opinion 
expressed.  If it is not feasible to 
answer the inquiry, the examiner should 
so indicate and provide an explanation.  

2.  Following the above, VA should 
readjudicate the claim.  If the benefit 
remains denied, a supplemental statement 
of the case should be issued and the 
veteran and his representative should be 
afforded an opportunity for response.  
Then, the case should be returned to the 
Board for appellate review, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


